Name: 2009/399/EC: Council Decision of 27Ã April 2009 adjusting the allowances provided for in Decision 2003/479/EC and Decision 2007/829/EC concerning the rules applicable to national experts and military staff on secondment to the General Secretariat of the Council
 Type: Decision
 Subject Matter: EU institutions and European civil service;  executive power and public service;  defence;  personnel management and staff remuneration;  labour market
 Date Published: 2009-05-26

 26.5.2009 EN Official Journal of the European Union L 127/8 COUNCIL DECISION of 27 April 2009 adjusting the allowances provided for in Decision 2003/479/EC and Decision 2007/829/EC concerning the rules applicable to national experts and military staff on secondment to the General Secretariat of the Council (2009/399/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28(1) thereof, Having regard to the Treaty establishing the European Community, and in particular Article 207(2) thereof, Having regard to Decision 2003/479/EC (1), and in particular Article 15(7) thereof, Having regard to Decision 2007/829/EC (2), and in particular Article 15(6) thereof, Whereas: (1) Article 15(7) of Decision 2003/479/EC and Article 15(6) of Decision 2007/829/EC provide that the daily and monthly allowances are to be adjusted each year without retroactive effect on the basis of the adaptation of the basic salaries of Community officials in Brussels and Luxembourg. (2) The Council, by Regulation (EC, Euratom) No 1323/2008 of 18 December 2008 adjusting with effect from 1 July 2008 the remuneration and pensions of officials and other servants of the European Communities and the correction coefficients applied thereto (3), has made an adjustment of 3 % to the remuneration and pensions of Community officials, HAS DECIDED AS FOLLOWS: Article 1 1. In Article 15(1) of Decision 2003/479/EC and Article 15(1) of Decision 2007/829/EC, the amounts EUR 29,85 and EUR 119,39 shall be replaced by EUR 30,75 and EUR 122,97 respectively. 2. In Article 15(2) of Decision 2003/479/EC and in Article 15(2) of Decision 2007/829/EC the table shall be replaced by the following: Distance between place of recruitment and place of secondment (in km) Amount in EUR 0-150 0,00 > 150 79,04 > 300 140,52 > 500 228,36 > 800 368,89 > 1 300 579,68 > 2 000 693,88 3. In Article 15(4) of Decision 2003/479/EC the amount EUR 29,85 shall be replaced by EUR 30,75. Article 2 This Decision shall take effect on the first day of the month following its adoption. Done at Luxembourg, 27 April 2009. For the Council The President A. VONDRA (1) OJ L 160, 28.6.2003, p. 72. (2) OJ L 327, 13.12.2007, p. 10. (3) OJ L 345, 23.12.2008, p. 10.